DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
Response to Amendment
The amendment filed 06/22/2022 has been entered. Claims 1 and 3-7, and 9-18 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 12/22/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, 13-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JD Honigberg International (DoughXpress Manual Pizza Press demonstrated - JD Honigberg International) in view of Furcsik (US 5260076 A) and Beltrami (US 6048191 A).
Regarding claim 1, JD Honigberg teaches (0:08-0:23; 1:30-2:00; Fig. 1, 3-7) making a pizza dough crust by placing a dough ball (Fig. 3) onto a lower platen (flat surface) pressing the dough ball (Fig. 4, 5) with an upper platen (heating plate), where the lower and upper platens may be understood to form a press. The conventional meaning of “raw” is to be uncooked. Dough is conventionally accepted to be uncooked or raw. Therefore, JD Honigberg teaches a dough ball that is raw pizza dough. As depicted in Figures 1 and 5, the upper and lower platens are flat and when pressed together do not form a cavity or contained area within the press. Furthermore, Figure 1 shows that the upper and lower platens do not have a groove, gutter, indentation or protrusion for forming a rim of the flat dough disk upon pressing, as further demonstrated by the flat crust/flat dough disk shown in Figure 6. JD Honigberg further teaches (0:24-0:30; Figure 2) the press has upper platen heat. 
JD Honigberg is silent on the ball of raw pizza dough comprising flour, water and salt, and the flour being 55-70 wt% of the ball of raw pizza dough. Furthermore, JD Honigberg is silent on the surface area of the heating plate being smaller than a surface area of the flat dough disk after pressing.
Furcsik teaches (Col. 3, lines 15-30) a pizza dough composition including water, salt, and all-purpose flour, wherein the flour comprises 58 wt. % of the total ingredients (1525.25 grams/2609.67 total grams).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify JD Honigberg to incorporate the dough composition of Furcsik since both are directed to processes for preparing a pizza, since both teach using dough to form a pizza crust, since water, flour, and salt are all well-known pizza dough ingredients in the art, since a pizza made using dough with the composition taught by Furcsik had no wet layer and was only slightly dry compared to a control pie which had a wet layer directly under the sauce and a bottom crust that was hard, dry and crunchy (Furcsik, Col. 4, lines 7-11), since a taste panel tested the crust of Furcsik in comparison to a conventional pizza pie and found the pie crust made in accordance with the present invention was better than the control pie (Furcsik, Col. 3, lines 67-68; Col. 4, lines 1-13), and since Furcsik demonstrates that the claimed dough composition is suitable for forming a pizza, i.e. the claimed dough composition results in a dough that doesn’t fall apart or that is too stiff to be formed into a pizza.
It should also be noted that the claimed dough composition would have been used during the course of normal experimentation and optimization procedures in the method of JD Honigberg based upon factors such as the size of the pizza, the toppings, the preferred thickness of the dough, the cooking time, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed dough composition that would render it non-obvious.
	Beltrami teaches (Col. 1, lines 34-48) a machine for flattening pastry or dough that may be used for making pizza pies.  Beltrami further teaches (Col. 4, lines 13-31; Fig. 12) flattening a pastry (dough) under a pressing plate composed of a series of rings, wherein the pastry may have a small final edge 29b extending beyond the diameter of the pressing plate, as shown in Figure 12. Beltrami further teaches (Col. 4, lines 32-37) by varying the pastry (dough) amount 29 and the thickness "S", it is possible to obtain disks of pastry, comprising an edge, of as many different diameter sizes as the number of rings increased by one (and consequently different surface areas) for making pizza pies and tarts.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify JD Honigberg to incorporate the step using and pressing dough of a sufficient amount for the dough to extend beyond the area of the pressing plate during pressing taught by Beltrami, since both are directed to making pizza, since both teach pressing an upper plate onto a lower surface to flatten dough, since pressing dough of a sufficient amount for the flat dough disk to extend beyond the area of the pressing plate during pressing is known in the art as shown by Beltrami, since consumers desire pizzas of different sizes depending upon the number of people eating the pizza, and since pressing the dough to extend beyond the press would result in a raised rim around the crust which would allow the crust to hold sauce and toppings and provide a place by which a consumer could hold the pizza. 
Regarding claim 3, as shown in Figure 1 of JD Honigberg, the upper platen (heating plate) is flat.
Regarding claim 4, JD Honigberg as modified above does not explicitly mention the surface area of the heating plate being 95% or less of the surface area of the flat dough disk after pressing. However, it known from Beltrami, as shown above, for the dough extend beyond the diameter of the press and to therefore have a surface area larger than the press. In the applicant’s specification, the applicant states (Page 8, lines 13-20)  that the 95% surface area limitation “allows to form a natural elevated rim of about 5% or more of the surface area of the dough disk around the edge of that dough disk.” It is unclear that any specific or unexpected benefit is conveyed by this value that would not be obvious to one of ordinary skill in the art. It is well known in the art for pizza crusts to have an edge, and the size of this edge could be adjusted according to consumer preference or practical utility (a larger edge provides more surface area for a consumer to hold a pizza during consumption). Furthermore, changes in size and shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (See MPEP 2144.04 IV A, B).
Regarding claim 5, JD Honigberg as modified above does not explicitly mention the surface area of the heating plate being 90% or less of the surface area of the flat dough disk after pressing. However, it known from Beltrami, as shown above, for the dough extend beyond the diameter of the press and to therefore have a surface area larger than the press. In the applicant’s specification, the applicant states (Page 8, lines 20-25)  that the 90% surface area limitation “allows to form a natural elevated rim at the edge of the dough disk of about 10% or more of the surface area of the dough after being pressed.” It is unclear that any specific or unexpected benefit is conveyed by this value that would not be obvious to one of ordinary skill in the art. It is well known in the art for pizza crusts to have an edge, and the size of this edge could be adjusted according to consumer preference or practical utility (a larger edge provides more surface area for a consumer to hold a pizza during consumption). Furthermore, changes in size and shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (See MPEP 2144.04 IV A, B).
Regarding claim 6, JD Honigberg as modified above does not explicitly mention the surface area of the heating plate being at least 70% or more of the surface area of the flat dough disk after pressing. However, it known from Beltrami, as shown above, for the dough extend beyond the diameter of the press and to therefore have a surface area larger than the press. In the applicant’s specification, the applicant states (Page 8, lines 27-32)  that the 70% surface area limitation “assures that there is still a sufficient large surface space on the pizza crust for applying toppings and/or decorations.” It is unclear that any specific or unexpected benefit is conveyed by this value that would not be obvious to one of ordinary skill in the art. It is well known in the art for pizza crusts to have an edge, and the size of this edge could be adjusted according to consumer preference or practical utility. A smaller edge provides more surface area for applying toppings. While it is noted that the applicant has identified this advantage, it is clearly obvious to one of ordinary skill in the art that increasing the crust size decreases the available space for ingredients. Furthermore, changes in size and shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (See MPEP 2144.04 IV A, B).
Regarding claim 7, as shown in Figure 1 of JD Honigberg, the upper platen (heating plate) has a round surface area. 
Regarding claim 9, JD Honigberg as modified above is silent on the ball of raw pizza dough comprising active yeast.
Furcsik teaches (Col. 3, lines 15-30) a pizza dough composition including dry active yeast.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify JD Honigberg to incorporate the active yeast of the dough composition of Furcsik since both are directed to processes for preparing a pizza, since both teach using dough to form a pizza crust, since active yeast is a well-known dough ingredients in the art as demonstrated by Furcsik, since active yeast is necessary to make dough rise, since active yeast provides dough with a lighter, less chewy taste that many consumers prefer, since a taste panel tested the crust of Furcsik in comparison to a conventional pizza pie and found the pie crust made in accordance with the composition of Furcsik was better than the control pie (Furcsik, Col. 3, lines 67-68; Col. 4, lines 1-13).
Regarding claim 10, (0:24-0:30) the temperature maximum of the upper platen in 200 °F (93 °C) which falls within the range of 60°C to 125°C.
Regarding claim 13, as shown above, the method of claim 1 for producing a pizza crust is obvious over JD Honigberg in view of Beltrami. Consequently, it would be obvious that a pizza crust product produced by a known method is also known.
Regarding claim 14, JD Honigberg teaches (0:08-0:23; 1:30-2:00; Fig. 1, 3-7) a pizza dough crust made by placing a dough ball (Fig. 3) onto a lower platen (flat surface) pressing the dough ball (Fig. 4, 5) with an upper platen (heating plate), where the lower and upper platens may be understood to form a press. The conventional meaning of “raw” is to be uncooked. Dough is conventionally accepted to be uncooked or raw. Therefore, JD Honigberg teaches a dough ball that is raw pizza dough. As depicted in Figures 1 and 5, the upper and lower platens are flat and when pressed together do not form a cavity or contained area within the press. Furthermore, Figure 1 shows that the upper and lower platens do not have a groove, gutter, indentation or protrusion for forming a rim of the flat dough disk upon pressing, as further demonstrated by the flat crust/flat dough disk shown in Figure 6. JD Honigberg further teaches (0:24-0:30; Figure 2) the press has upper platen heat. 
JD Honigberg is silent on the ball of raw pizza dough comprising flour, water and salt, and the flour being 55-70 wt% of the ball of raw pizza dough. Furthermore, JD Honigberg is silent on the surface area of the heating plate being smaller than a surface area of the flat dough disk after pressing.
Furcsik teaches (Col. 3, lines 15-30) a pizza dough composition including water, salt, and all-purpose flour, wherein the flour comprises 58 wt. % of the total ingredients (1525.25 grams/2609.67 total grams).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify JD Honigberg to incorporate the dough composition of Furcsik since both are directed to processes for preparing a pizza, since both teach using dough to form a pizza crust, since water, flour, and salt are all well-known pizza dough ingredients in the art, since a pizza made using dough with the composition taught by Furcsik had no wet layer and was only slightly dry compared to a control pie which had a wet layer directly under the sauce and a bottom crust that was hard, dry and crunchy (Furcsik, Col. 4, lines 7-11), since a taste panel tested the crust of Furcsik in comparison to a conventional pizza pie and found the pie crust made in accordance with the present invention was better than the control pie (Furcsik, Col. 3, lines 67-68; Col. 4, lines 1-13), and since Furcsik demonstrates that the claimed dough composition is suitable for forming a pizza, i.e. the claimed dough composition results in a dough that doesn’t fall apart or that is too stiff to be formed into a pizza.
It should also be noted that the claimed dough composition would have been used during the course of normal experimentation and optimization procedures in the method of JD Honigberg based upon factors such as the size of the pizza, the toppings, the preferred thickness of the dough, the cooking time, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed dough composition that would render it non-obvious.
Beltrami teaches (Col. 1, lines 34-48) a machine for flattening pastry or dough that may be used for making pizza pies.  Beltrami further teaches (Col. 4, lines 13-31; Fig. 12) flattening a pastry (dough) under a pressing plate composed of a series of rings, wherein the pastry may have a small final edge 29b extending beyond the diameter of the pressing plate, as shown in Figure 12. Beltrami further teaches (Col. 4, lines 32-37) by varying the pastry (dough) amount 29 and the thickness "S", it is possible to obtain disks of pastry, comprising an edge, of as many different diameter sizes as the number of rings increased by one (and consequently different surface areas) for making pizza pies and tarts.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify JD Honigberg to incorporate the step using and pressing dough of a sufficient amount for the dough to extend beyond the area of the pressing plate during pressing taught by Beltrami, since both are directed to pizza crusts made by pressing, since both teach pressing an upper plate onto a lower surface to flatten dough, since pressing dough of a sufficient amount for the flat dough disk to extend beyond the area of the pressing plate during pressing is known in the art as shown by Beltrami, since consumers desire pizzas of different sizes depending upon the number of people eating the pizza, and since pressing the dough to extend beyond the press would result in a raised rim around the crust which would allow the crust to hold sauce and toppings and provide a place by which a consumer could hold the pizza. 
Regarding claim 16, JD Honigberg teaches (1:35-1:50; Fig. 4) pressing the dough by lowering the upper platen while the lower platen remains stationary as shown in Figure 4.
Regarding claim 17, JD Honigberg teaches (1:20-1:27) the recommended press time for warm dough is 2-4 seconds and cold dough is 4-8 seconds. 
	JD Honigberg teaches a pressing time of 4-8 seconds, but is silent on a narrower range of pressing the ball of raw pizza dough for a duration between 5.2 seconds and 6.0 seconds.
	However, the claimed pressing time would have been used during the course of normal experimentation and optimization procedures in the method of JD Honigberg based upon factors such as the size of the pizza, the thickness of the pizza, the type of dough, the desired firmness of the dough, the temperature of the dough before pressing, etc. For example, heating the dough partially cooks and stiffens it for subsequent handling, so a thicker dough would require heat to be applied for a longer time to achieve the same amount of stiffening. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed pressing time that would render it non-obvious.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JD Honigberg International (DoughXpress Manual Pizza Press demonstrated - JD Honigberg International) in view of Furcsik (US 5260076 A) and Beltrami (US 6048191 A) and further in view of Addesso (US 5354566 A).
Regarding claim 11, JD Honigberg as modified above is silent on the flat surface being heated. 
Regarding claim 12, JD Honigberg as modified above is silent on the flat surface being heated to a temperature of at least 120°C.
Addesso teaches (Col. 6, lines 57-62) flattening dough balls in a pizza press, wherein the flat bottom platen (flat surface) of the press in maintained at about 205°C (>120°C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify JD Honigberg to incorporate the heating of the bottom platen as taught by Addesso since both are directed to pizza presses for flattening dough, since heating a flat lower surface above 120°C is known in the art as shown by Addesso, and since heating the lower platen to a temperature higher than that of the upper platen sufficiently gelatinizes the starch, sets the gluten and reduces the moisture of the surface in contact therewith to increase the strength of the dough preform during conveying and subsequent processing (Addesso Col. 2, lines 40-50).
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JD Honigberg International (DoughXpress Manual Pizza Press demonstrated - JD Honigberg International) in view of Furcsik (US 5260076 A) and Beltrami (US 6048191 A) and further in view of Lawrence (US 6010325 A).
Regarding claim 15, JD Honigberg as modified above is silent on the pizza dough crust being further obtained by freezing.
Lawrence teaches (Col. 4, lines 5-11, 26-28, 38-42) a pizza  made by using a pizza die (press) to flatten a dough ball, wherein the die is partially heated and after pressing the flatted dough is moved to a next station for freezing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify JD Honigberg as modified above to freeze the pizza dough crust after pressing as taught by Lawrence, since both are direct to pizza products, since both teach pizza crusts products by flattening with a heated press, since freezing a pizza dough crust after pressing is known in the art as shown by Lawrence, and since freezing a pizza acts as a method of preservation, allowing the pizza crust to be transported to stores or restaurants over long distances. 
Regarding claim 18, JD Honigberg as modified above is silent on freezing the flat dough disk after pressing. 
Lawrence teaches (Col. 4, lines 5-11, 26-28, 38-42) making a pizza crust by using a pizza die (press) to flatten a dough ball, wherein the die is partially heated and after pressing the flatted dough is moved to a next station for freezing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify JD Honigberg as modified above to freeze the pizza dough crust after pressing as taught by Lawrence, since both are direct to making pizza products, since both teach flattening dough with a heated press, since freezing a pizza dough crust after pressing is known in the art as shown by Lawrence, and since freezing a pizza acts as a method of preservation, allowing the pizza crust to be transported to stores or restaurants over long distances.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 03/22/2022, with respect to the 35 USC 102 rejections of claims 13-15 and 20 as being anticipated by Weinstein (US 20140242223 A1) and Peleg (US 5260070 A) have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 13-15 and 20 have been withdrawn. 
Applicant's arguments filed 03/22/2022 against the 35 USC 103 rejections of claims 1 and 14 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that replacing  the heated upper platen of JD Honigberg with the upper central plate and series of circular rings of Beltrami would at least require substantial reconstruction and that the complex design of the circular rings  of Beltrami with the tapered upper surfaces and the central plate would not easily accommodate a heating element that evenly distributes heat across the lower surfaces thereof, the Examiner points out that Beltrami is merely cited to teach the step of having the heating plate area be smaller than the dough area. That simply requires an adjustment in the amount of dough or pressing the dough to a thinner thickness and is easily achievable by one of ordinary skill in the art. No significant modifications need to be made to the dough press so that the dough extends beyond the heating plate when pressing. Differences in the construction of the presses of JD Honigberg and Beltrami do not affect the ability to adjust the size of the pressed dough relative to the pressing plate.
In response to the Applicant’s argument that  the Patent Office fails to provide sufficient reasoning that would have motivated the skilled artisan to modify the primary reference JD Honigberg with the secondary reference Furcsik to use a ball of raw pizza dough comprising flour, water, and salt, and the flour is 55-70 wt% of the ball of raw pizza dough, the Examiner points out that Furcsik states, as cited in the Final Rejection, a pizza made using dough with the composition taught by Furcsik had no wet layer and was only slightly dry compared to a control pie which had a wet layer directly under the sauce and a bottom crust that was hard, dry and crunchy (Furcsik, Col. 4, lines 7-11), and a taste panel tested the crust of Furcsik in comparison to a conventional pizza pie and found the pie crust made in accordance with the present invention was better than the control pie (Furcsik, Col. 3, lines 67-68; Col. 4, lines 1-13). Thus, the pizza composition of Furcsik provides superior taste to other dough compositions, a benefit that would be useful in any pizza dough application including the crust making process of JD Honigberg. Furthermore, Furcsik demonstrates that the claimed dough composition is suitable for forming a pizza, i.e. the claimed dough composition results in a dough that doesn’t fall apart or that is too stiff to be formed into a pizza.
Additionally, it should be noted that the claimed dough composition would have been used during the course of normal experimentation and optimization procedures in the method of JD Honigberg based upon factors such as consumer preference, the desired dough thickness, the amount of cooking required, etc. such that one of ordinary skill in the art could arrive at the claimed composition. Furthermore, the Applicant has not identified any unique feature or benefit or unexpected result to the claimed pizza dough composition that would be beyond the expectations of one of ordinary skill in the art and would provide criticality.
Furthermore, a demonstration of obviousness does not require that every element of JD Honigberg be combined with every element of Furcsik. Rather, it merely must be demonstrated that JD Honigberg and Furcsik are in the same field of art and that it would be obvious to combine a specific teaching of Furcsik (in this case the pizza dough composition) with the method of making a pizza crust of JD Honigberg. Even if Furcsik makes no mention of a pizza dough press, nothing in the teaching of Furcsik suggests that the pizza press would have any adverse effects on the dough composition. Additionally, the pizza dough composition could be used in any pizza process unless otherwise demonstrated including in the pizza pressing process of JD Honigberg.
Therefore, claims 1, 14, and all dependent claims remain rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Totino (US 4170659 A) teaches a fried dough product, such as a pizza shell with a composition of wheat flour about 55% to 68% by weight, water about 26% to 40% by weight, leavening, e.g. active dry yeast, about 0.5% to 4.5%, optionally seasoning such as salt 0.5% to 3.5% and mixed-in shortening, e.g. soy oil 0.5% to 5%.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792